DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (hereinafter “Chu”), US Patent No. 10,078,998.
Regarding claim 1, Chu teaches a method for driving a display panel (fig. 1), the driving method comprising steps of: inputting a frame of image (fig. 1, s110); determining a chromatic aberration level of the frame of image (fig. 1, s110, s120); adjusting a gamma curve value according to the chromatic aberration level of the frame of image (fig. 1, s130); and driving the display panel by using the adjusted gamma curve value (fig. 6 and accompanying text).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (see above).
Regarding claims 2-6 and 17-19, Examiner takes official notice that it would have been obvious and well known to a person having ordinary skill in the art to incorporate the various general features of the dependent claims in relation to gamma curve adjustment.
Allowable Subject Matter
Claims 7-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or further suggests “wherein the step of determining a chromatic aberration level of the frame of image comprises: obtaining a signal of the frame of image progressively scanned by the display panel; calculating a color saturation level of each pixel in the frame of image to form a color saturation value; collecting and accumulating the color saturation values of each row of pixels 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622